Opinion by
Oliver, C. J.
It appeared from the testimony that in preparing the entry in question proper deduction was made for the nondutiable charge of United States duty, but the computation was “inadvertently overlooked” by petitioner in preparing the invoice so that it came before the appraiser showing a value, without due allowance for the deductible item of duty. The petitioner’s omission was unnoticed by the customs official who appraised the merchandise at the total value set forth on the invoice, which resulted .in an advance over the entered value. Government counsel conceded that the entered value properly showed a deduction for the item of duties and that the appraisement was in error. From a consideration of all the facts in the case, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.